DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021, 05/19/2021, 06/28/2021, 10/19/2021 and 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 5, 9, 11-12, 15 and 17-18 are objected to because of the following informalities:
Regarding Claim 3, in line 1, “network slice type” should be “a network slice type”.
Regarding Claim 5, in line 1, “handover request acknowledgement” should be “the handover request acknowledgement”.
Regarding Claims 9 and 15, the claims are objected to for the same reason as set forth in claim 3.
Regarding Claims 11-12 and 17-18, the claims are objected to for the same reason as set forth in claim 5.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11, 14-15 and 23-25 of U.S. Patent No. 10,945,194 (hereinafter Lou ‘194) in view of Wu (US 2017/0289876).
As illustrated in the table below, claim 1 of Lou ‘194 recites substantially similar limitations as claims 1 and 2 of the instant application, claim 2 of Lou ‘194 recites substantially similar limitations as claim 3 of the instant application, claim 11 of Lou ‘194 recites substantially similar limitations as claim 4 of the instant application, claim 6 of Lou ‘194 recites substantially similar limitations as claim 5 of the instant application, and claim 7 of Lou ‘194 recites substantially similar limitations as claim 6 of the instant application. Likewise, claim 14 of Lou ‘194 recites substantially similar limitations as claims 7-8 and 13-14 of the instant application, claim 15 of Lou ‘194 recites substantially similar limitations as claims 9 and 15 of the instant application, claim 23 of Lou ‘194 recites substantially similar limitations as claims 10 and 16 of the instant application, claim 24 of Lou ‘194 recites substantially similar limitations as claims 11 and 17 of the instant application, and claim 25 of Lou ‘194 recites substantially similar limitations as claims 12 and 18 of the instant application. For brevity, claims 7-18 of the instant application and claims 14-15 and 23-25 of Lou ‘194 are not included in the table below. The analysis regarding claim 1 of Lou ‘194 with respect to claims 1 and 2 of the instant application applies to claim 14 of Lou ‘194 with respect to claims 7-8 and 13-14 of the instant application.
Claim 1 of Lou ‘194 is different from claims 1 and 2 of the instant application in that Lou ‘194 recites a method for multi-connection communications comprising sending … a node addition request message to request the target access network device to allocate a resource for multi-connection operation for a terminal device, … sending … addition request acknowledgement message; sending … a radio resource control (RRC) connection reconfiguration message …, whereas the instant application recites a handover method comprising sending … a handover request to initiate handover preparation, … receiving a handover request acknowledgement; and sending … a handover command. Claim 1 of Lou ‘194 does not recite sending a handover request to initiate handover preparation, receiving a handover request acknowledgement, sending a handover command.
In an analogous art, Wu discloses sending a handover request to initiate handover preparation (see paragraphs [0024], [0033]), receiving a handover request acknowledgement (see paragraphs [0025], [0033]), sending a handover command (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou ‘194 to use Wu’s handover messages in order to enable the devices without multi-connection capabilities to be handed over successfully from the source base station to the target base station.

Instant Application
Lou ‘194
1. A handover method, comprising:


sending, by a serving access network device to a target access network device, a handover request to initiate handover preparation,


wherein the handover request comprises an identifier of a session, and a session level security information, and wherein the session level security information comprises a ciphering function enabling option indicating whether a ciphering function is enabled for the session and an integrity protection enabling option indicating whether integrity protection is enabled for the session;
















receiving, by the serving access network device from the target access network device, a handover request acknowledgement; and

sending, by the serving access network device, a handover command to a terminal device.




2. The method according to claim 1, wherein the handover request further comprises a network slice identifier, and the network slice identifier comprises a network slice type.
1. A method for communications between a terminal device and an access network device, comprising:
sending, by a serving access network device to a target access network device, a node addition request message to request the target access network device to allocate a resource for multi- connection operation for a terminal device, 
wherein the node addition request message comprises identification information of a network slice that serves the terminal device, the identification information of the network slice comprises a network slice type, the node addition request message further comprises a security capability of the terminal device, a security key of the target access network device, an identifier of a session, and security information for the session, and wherein the security capability of the terminal device indicates a ciphering algorithm and an integrity protection algorithm supported by the terminal device, the security key of the target access network device is used by the target network device to perform data encryption for the terminal device, the security information for the session comprises a ciphering function enabling option indicating whether a ciphering function is enabled for the session and an integrity protection enabling option indicating whether integrity protection is enabled for the session;


sending, by the target access network device to the serving network device, an addition request acknowledgement message;


sending, by the serving access network device, a radio resource control (RRC) connection reconfiguration message to the terminal device, wherein the RRC connection reconfiguration message comprises information of a radio resource configuration;

receiving, by the serving access network device, a RRC connection reconfiguration complete message from the terminal device; and

sending, by the serving access network device, a message indicating that the terminal device has completed the radio resource configuration.

3. The method according to claim 1, wherein network slice type comprises at least one of enhanced mobile broadband, ultra-reliable and low latency communications, or massive machine type communications.
2. The method according to claim 1, wherein the network slice type comprises: at least one of enhanced mobile broadband, ultra-reliable and low latency communications, or massive machine type communications.

4. The method according to claim 1, wherein the handover request further comprises a flow identifier and a flow level quality of service (QoS) parameter.
11. The method according to claim 1, wherein the node addition request message further comprises a flow identifier associated with a flow and information of quality of service corresponding to the flow.

5. The method according to claim 1, wherein handover request acknowledgement comprises a list of an admitted session.
6. The method according to claim 1, wherein the addition request acknowledgement message further comprises a list of one or more admitted sessions.

6. The method according to claim 5 wherein the handover request acknowledgement further comprises a list of a flow that is not admitted.
7. The method according to claim 1, wherein the addition request acknowledgement message further comprises a list of one or more not admitted flows.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0289876, relying on the provisional application 62/316,585) in view of Poruri et al. (US 2016/0135096), Dhanda et al. (US 2011/0126021) and Östergaard et al. (US 2012/0307709).
Regarding Claim 1, Wu teaches a handover method, comprising:
sending, by a serving access network device to a target access network device, a handover request to initiate handover preparation ([0024] Transmit the first handover request message to the second BS), wherein the handover request comprises a session level security information ([0033] the first handover request message includes a UE configuration of the first UE. The UE configuration includes at least one of a security configuration (e.g., security algorithm));
receiving, by the serving access network device from the target access network device, a handover request acknowledgement ([0025] Receive a first handover request acknowledgement message in response to the first handover request message from the second BS); and
sending, by the serving access network device, a handover command to a terminal device ([0026] Transmit a first handover command to the first UE in response to the reception of the first handover request acknowledgement message).
	However, Wu does not teach the handover request comprises an identifier of a session, wherein the session level security information comprises a ciphering function enabling option indicating whether a ciphering function is enabled for the session and an integrity protection enabling option indicating whether integrity protection is enabled for the session.
	In an analogous art, Poruri teaches the handover request comprises an identifier of a session ([0027] the source eNodeB 302 sends a handover request to the target eNodeB 306, where the handover request includes identification information of the source eNodeB 302 and the X2AP session ID).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Poruri’s method with Wu’s method so that the X2 based handover can be optimized (Poruri [0001]), and the communication session can be seamlessly continued with the target base station.
	The combination of Wu and Poruri does not teach wherein the session level security information comprises a ciphering function enabling option indicating whether a ciphering function is enabled for the session and an integrity protection enabling option indicating whether integrity protection is enabled for the session.
	In an analogous art, Dhanda teaches wherein the session level security information comprises a ciphering function enabling option indicating whether a ciphering function is enabled for the session ([0068] Ciphering can be enabled or disabled by the communications network according to confidentiality requirements, or according to the type of data being sent, or according to the existing state of the communications link between a remote station and the network. For example, in digital cellular systems, ciphering is enabled for voice communications but disabled during the process known as handover, whereby a remote station discontinues communication with a first base station and initiates communication with a second base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dhanda’s method with Wu’s method so that ciphering can be enabled or disabled by the communications network according to confidentiality requirements, or according to the type of data being sent, or according to the existing state of the communications link between a remote station and the network (Dhanda [0068]).
The combination of Wu, Poruri and Dhanda does not teach wherein the session level security information comprises an integrity protection enabling option indicating whether integrity protection is enabled for the session.
In an analogous art, Östergaard teaches wherein the session level security information comprises an integrity protection enabling option indicating whether integrity protection is enabled for the session ([0008] the proposal only allows the possibility to change the integrity protection, i.e. enable or disable the integrity protection, for an ongoing bearer at a handover; [0010] trigger an intra-cell handover to enable or disable integrity protection for an ongoing DRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Östergaard’s method with Wu’s method so that it makes it possible to enable and disable integrity protection of an ongoing DRB not only of handover but also at RRC connection re-establishment (Östergaard [0017]).

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Poruri et al., Dhanda et al., Östergaard et al. and Sivavakeesar et al. (US 2019/0357131).
Regarding Claim 2, the combination of Wu, Poruri, Dhanda and Östergaard does not teach the handover request further comprises a network slice identifier, and the network slice identifier comprises a network slice type.
In an analogous art, Sivavakeesar teaches the handover request further comprises a network slice identifier, and the network slice identifier comprises a network slice type ([0134] gNB (A) then sends, at S906, a handover request to the selected target gNB (B) 5. This handover request message beneficially includes slice usage information identifying the slice types used by a UE 3. In this example, the slice usage information comprises a slice identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sivavakeesar’s method with Wu’s method so that it can provide improved admission control and load management. This is possible because the provision of MDD and Slice ID information enables the network to determine how many UEs of a particular tenant can access a particular slice, at a given time instance (Sivavakeesar [0141]).

Regarding Claim 3, the combination of Wu, Poruri, Dhanda and Östergaard does not teach network slice type comprises at least one of enhanced mobile broadband, ultra-reliable and low latency communications, or massive machine type communications.
In an analogous art, Sivavakeesar teaches network slice type comprises at least one of enhanced mobile broadband, ultra-reliable and low latency communications, or massive machine type communications ([0070] A multi-dimensional descriptor (MDD) is configured in each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). … and the network behaviours for the target network service (identified by the Slice Type component—e.g. enhanced Mobile Broadband (eMBB) service, critical communications (CriC), mMTC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sivavakeesar’s method with Wu’s method so that a given UE can be provided with particular system behaviours tailored to specific application needs, from the standpoint of specific control plane or user plane behaviours and access to resources allocated for a specific service, application domain, or Tenant (Sivavakeesar [0014]).

Regarding Claim 4, the combination of Wu, Poruri, Dhanda and Östergaard does not teach the handover request further comprises a flow identifier and a flow level quality of service (QoS) parameter.
In an analogous art, Sivavakeesar teaches the handover request further comprises a flow identifier and a flow level quality of service (QoS) parameter ([0139] the Handover Request can include a quality of service (QoS) flow ID information element identifying an associated traffic flow associated with a particular quality of service (QoS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sivavakeesar’s method with Wu’s method so that the inclusion of the QoS beneficially provides an indication of a fine-granular QoS that can be derived for the MDD (Sivavakeesar [0139]).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Poruri et al., Dhanda et al., Östergaard et al. and Wu et al. (US 2017/0215125, hereinafter Wu ‘125).
Regarding Claim 5, the combination of Wu, Poruri, Dhanda and Östergaard does not teach handover request acknowledgement comprises a list of an admitted session.
In an analogous art, Wu ‘125 teaches handover request acknowledgement comprises a list of an admitted session ([0011] in the case that the target eNB has admitted parts of, or all of, the E-RABs, it may return a handover request acknowledgement message to the source eNB, and a list of the admitted E-RABs, a list of the rejected E-RABs and a rejection cause may be carried in this message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu ‘125’s method with Wu’s method in order to improve the data throughput at the UE side and the network side, and reduce the probability of releasing the bearer in the case of a heavy network load (Wu ‘125 [0081]).

Regarding Claim 6, the combination of Wu, Poruri, Dhanda and Östergaard does not teach the handover request acknowledgement further comprises a list of a flow that is not admitted.
In an analogous art, Wu ‘125 teaches the handover request acknowledgement further comprises a list of a flow that is not admitted ([0011] in the case that the target eNB has admitted parts of, or all of, the E-RABs, it may return a handover request acknowledgement message to the source eNB, and a list of the admitted E-RABs, a list of the rejected E-RABs and a rejection cause may be carried in this message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wu ‘125’s method with Wu’s method in order to improve the data throughput at the UE side and the network side, and reduce the probability of releasing the bearer in the case of a heavy network load (Wu ‘125 [0081]).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liu et al. (US 2015/0319652) teaches method for differentiating security configuration in a radio local area network.
	Huang et al. (US 2012/0252355) teaches method for handling over relays.
	Xu et al. (US 2019/0158360) teaches method for performing cell specific procedure or mobility procedure for network sliced-based NR.
	Park et al. (US 2019/0261234) teaches method of supplemental uplink selection using configuration information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413